Per Curiam.
This cause reaches us on petition to transfer, the Appellate Court’s previous opinions appearing in 186 N. E. 2d 800 and 201 N. E. 2d 833.
In the first opinion of the Appellate Court above referred to, the trial court’s judgment was affirmed as to appellant Pitts but vacated and remanded for further findings by the lower court as to appellant Jones. Subsequently the petition for rehearing was granted as to appellant Pitts but thereafter in the second opinion of the Appellate Court above referred to, it is stated (p. — of 138 Ind. App., p. 834 of 201 N. E. 2d): “. . . the decision of the trial court is affirmed and the result heretofore arrived at by this Court is affirmed.”
We are unable to understand how the judgment of the trial court (which was against both appellants) could be affirmed and the Appellate Court could at the same time adhere to its previous ruling which was to affirm as to appellant Pitts but reverse as to appel*597lant Jones. Yet this is what the last opinion of the Appellate Court purports to do.
It further appears that subsequent to the handing down of the last opinion of the Appellate Court, the trial court on January 28, 1965, filed with the clerk of this Court and the Appellate Court its supplemental special findings of fact and conclusions of law pursuant to the Appellate Court’s previous mandate.
This cause is now remanded to the Appellate Court to clarify its mandate in accordance with this opinion and for further proceedings in view of the supplemental special findings of the lower court which have been filed.
Myers, J., not participating.
Note. — Reported in 208 N. E. 2d 468.